UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

HEYDER RENTERIA SOLIS e¢ al.,

Defendants.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

No. 18-cr-508 (RJS)
ORDER

The previously scheduled sentencing proceedings for each defendant shall take place in

Courtroom 18A of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl St., New

York, New York 10007.

SO ORDERED.

Dated: December 3, 2019
New York, New York

pe,

Fa
f

nam

fw” oo, | a re
} i ft bow, a oe j
RICHARD J. SULLIVAN |

UNITED STATES CIRCUIT JUDGE
Sitting by Designation
